DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-28 are the current claims hereby under examination and pending in the instant application.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/935,411 and 62/947,988, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-Al A 35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application lacks support for claims 1-20 (“retrieving nutritional information for the identified at least one item”). Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Objections
Claim 4 recites the limitation “one or more items” in line 7. It is unclear if this term draws antecedence from the “at least one item” in claim 1 line 4, or if it refers to a new and separate one or more items. It is suggested to amend line 7 to recite “the at least one item.” Appropriate correction is required.
Claim 5 recites the limitation “a notification” in line 2. It is unclear if this term draws antecedence from the “notification” in claim 4 line 5, or if it refers to a new and separate notification. It is suggested to amend line 5 to recite “the notification.” Appropriate correction is required.
Claim 11 recites the limitation “a dosage of insulin” in line 2. It is unclear if this term draws antecedence from the “dosage” in claim 10 line 10, or if it refers to a new and separate dosage. It is suggested to amend line 10 to recite “the dosage of insulin.” Appropriate correction is required.
Claim 13 recites the limitation “one or more items” in line 8. It is unclear if this term draws antecedence from the “at least one item” in claim 9 line 7, or if it refers to a new and separate one or more items. It is suggested to amend line 8 to recite “the at least one item.” Appropriate correction is required.
Claim 17 recites the limitation “one or more items” in line 7. It is unclear if this term draws antecedence from the “at least one item” in claim 14 line 4, or if it refers to a new and separate one or more items. It is suggested to amend line 7 to recite “the at least one item.” Appropriate correction is required.
Claim 26 recites the limitation “one or more items” in line 8. It is unclear if this term draws antecedence from the “at least one item” in claim 23 line 7, or if it refers to a new and separate one or more items. It is suggested to amend line 8 to recite “the at least one item.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11, 13-15, 17-24 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-2, 4-8, 14-15 and 17-22 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 9-11, 13, 23-24 and 26-28 are directed to a “system” and a “computer-readable storage medium,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 9 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
identifying, from the obtained meal-related data, at least one item consumed by or intended to be consumed by the user.
Claims 14 and 23 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
identifying, from the obtained meal-related data, at least one item intended to be consumed by the user, and an estimated delivery, pickup, or serving time for the at least one item; determining a dosage of medication for the user, and corresponding timing of the dosage of medication, wherein the determining considers the identified at least one item, the estimated delivery, pickup, or serving time, and the retrieved nutritional information.
The identifying and determining steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see e.g. a printout of the meal-related data, they would be able to identify items consumed by or intended to be consumed by the user (by visual observations), serving time for the items consumed by or intended to be consumed (e.g. based on the time of travel), determine a dosage of medication (e.g. based on user’s food intake), and corresponding timing of the dosage of medication (e.g. based on portion size and time of consumption). There is nothing to suggest an undue level of complexity in identifying items consumed or to be consumed based on meal-related data, such that a person would be able to perform all steps mentally or with pen and paper. Therefore, the claims are ineligible at prong one.
Prong Two: Claims 1, 9, 14 and 23 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
add insignificant extra-solution activity (the pre-solution activity of: accessing information, information describing meal-related data; the post-solution activity of: generating an output for the dosage and timing of the dosage; using generic data-gathering components (recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of tracking food intake. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 9, 14 and 23 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to post-solution activity, and no improvement to the technology is evident).
The additional elements are “obtaining meal-related data generated by a meal transaction application in response to a meal order for a user.” However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by paragraph [0097] of WO Patent Application Publication no. 2017/132690 to Marianetti II et al. The other additional elements are “retrieving nutritional information for the identified at least one item.” However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by [col 17, lines 46-51] of US Patent no. 11,308,536 to Alder et al. Further, the other additional elements are “generating an output for the determined dosage of medication and the corresponding timing of the dosage.” However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by paragraph [0132] of US Patent Application Publication no. 2018/0174675 to Roy et al. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe and/or detail the abstract idea (e.g. the meal-related data comprises an estimated delivery, pickup, or serving time for the meal order (claims 2 and 10 - performing the same identification step, but with a particular type of data), analyzing at least some of the obtained meal-related data prior to completion of the meal order by the meal transaction application (claims 4, 13, 17 and 26), the determining step calculates a dosage of insulin (claims 11 and 24), etc.); and
further describe the pre-solution activity (or the structure used for such activity) (e.g. receiving confirmation data (claims 7-8, 21-22 and 27-28), etc.); and
introduce post-solution activity (or the structure used for such activity – add conventional equipment such as a gesture detection sensor) (e.g., presenting the feedback output (claims 5-6, 15-16), processing output of a meal detection system, the meal detection system comprises a gesture-based data, the output processed comprises ancillary sensor, measurement, or status data (claims 18-20), etc.), which are needed to perform the corresponding generic tasks such as generating an output and performing calculations.
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marianetti II et al. (WO 2017/132690), hereinafter Marianetti, and further in view of Adler et al. (US 11,308,536), hereinafter Adler.

Claims are grouped as they appear to relate effectively to the same subject matter and differ from each other only in respect of the terminology used for the elements of that subject matter.
Regarding claims 1 and 9, Marianetti teaches a processor-based system (“In some embodiments, elements shown in FIG. 1 are implemented in electronic hardware, while in others some elements are implemented in software and executed by a processor” [para 0033]) comprising: computer-readable storage media (“Some functions might share hardware and processor/memory resources and some functions might be distributed” [para 0033]) comprising program code instructions (“by program instructions that are executed by a processor in the electronic device” [para 0032]); and at least one processor (“In some embodiments, elements shown in FIG. 1 are implemented in electronic hardware, while in others some elements are implemented in software and executed by a processor” [para 0033]), wherein the program code instructions (“by program instructions that are executed by a processor in the electronic device” [para 0032]) are configurable to cause the at least one processor to perform a method comprising the steps of: obtaining meal-related data 
    PNG
    media_image1.png
    907
    1128
    media_image1.png
    Greyscale
(“The food intake tracking and feedback system described in herein may also interface to or be integrated with other systems such as restaurant reservation systems online food or meal ordering systems” [para 0097]) generated by a meal transaction application (“and others to facilitate, streamline or automate the process of food or meal ordering or reservations” [para 0097]) in response to a meal order for a user (“The food intake tracking and feedback system described in herein may also interface to or be integrated with other systems such as restaurant reservation systems online food or meal ordering systems” [para 0097]); and saving a record associated with the user (“Data or other information may be stored in a suitable format, distributed over multiple locations or centrally stored, in the form recorded, or after some level of processing.” [para 0033]), the record comprising the identified at least one item and the retrieved nutritional information (“Furthermore, the feedback subsystem may include additional information on said food items or dishes, such as for example indication of how healthy they are, nutrient content, backstories or preparation details, ratings, personalized feedback or other personalized information” [para 00112]; “Tracked parameters may include, but are not limited to, the following: location, temperature of surroundings, ambient light, ambient sounds, biometric information, activity levels, image captures of food, food names and descriptions, portion sizes, fluid intake, caloric and nutrient information, counts of mouthfuls, bite counts, sip counts, time durations between consecutive bites or sips, and duration of food intake events.” [para 0058]). Marianetti does not explicitly teach identifying, from the obtained meal-related data, at least one item consumed by or intended to be consumed by the user; retrieving nutritional information for the identified at least one item. 

    PNG
    media_image2.png
    894
    1288
    media_image2.png
    Greyscale
However, Alder teaches identifying, from the obtained meal-related data (“In response to the buyer registering for the scheduled meal service, the order processing program 140” [col 9, lines 9-10]), at least one item consumed by or intended to be consumed by the user (“In response to the buyer registering for the scheduled meal service, the order processing program 140 may provide buyer scheduled meal information 152 to the buyer application 130 on the buyer device 128.” [col 9, lines 9-12]); retrieving nutritional information for the identified at least one item (“the order processing program 140 may receive merchant information from the merchant information data structure 144, such as merchant item information including menu item preparation times, menu item spoilage times, menu item prices, menu item nutritional information” [col 17, lines 46-51]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for tracking of food intake of Marianetti to further include identifying, from the obtained meal-related data, at least one item consumed by or intended to be consumed by the user; retrieving nutritional information for the identified at least one item based on the teachings of Alder, as a way to provide a service that enables buyers to automatically receive schedule meals [col 2, lines 2-3].

Claims 2-8 and 10-28 are rejected under 35 U.S.C. 103 as being unpatentable over Marianetti II et al. (WO 2017/132690), hereinafter Marianetti, further in view of Adler et al. (US 11,308,536), hereinafter Adler, as applied to claims 1 and 9 above, and further in view of Roy et al. (US 2018/0174675), hereinafter Roy.

Claims are grouped as they appear to relate effectively to the same subject matter and differ from each other only in respect of the terminology used for the elements of that subject matter. Further, Marianetti and Alder teach the limitations to claims 1 and 9 as described above.
Regarding claims 2 and 10, Marianetti further teaches the method performed by the at least one processor (“In some embodiments, elements shown in FIG. 1 are implemented in electronic hardware, while in others some elements are implemented in software and executed by a processor” [para 0033]). The combination of Marianetti and Alder does not explicitly teach wherein: the meal-related data comprises an estimated delivery, pickup, or serving time for the meal order.
However, Alder teaches wherein: the meal-related data comprises an estimated delivery, pickup, or serving time for the meal order (“The buyer may then subsequently be presented with a pop-up window, a separate GUI, or the like (not shown in FIG. 7), asking the buyer to select or confirm a delivery time (or pickup time or dine-in time) and the price for the selected menu item” [col 17, lines 22-26]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for tracking of food intake of modified Marianetti to further include wherein: the meal-related data comprises an estimated delivery, pickup, or serving time for the meal order based on the teachings of Alder, as a way to provide a service that enables buyers to automatically receive schedule meals [col 2, lines 2-3]. Modified Marianetti in view of Alder does not explicitly teach the method further comprises: determining a dosage of medication for the user, and corresponding timing of the dosage of medication, wherein the determining considers the identified at least one item, the estimated delivery, pickup, or serving time, and the retrieved nutritional information; and generating an output for the determined dosage of medication and the corresponding timing of the dosage.
Furthermore, Roy teaches further comprises: determining a dosage of medication for the user (“Then, in response to an input meal size, the patient-specific estimated carbohydrate amount for that input meal size and the patient-specific carbohydrate ratio associated with that input meal size may be utilized to determine a meal bolus dosage amount in a personalized manner without any carbohydrate counting” [para 0036]), and corresponding timing of the dosage of medication (“the subject matter may be described herein primarily in the context of identifying or detecting a meal for purposes of regulating a glucose level in the body of the user by administering dosages of insulin that account for the meal in a personalized manner” [para 0031]); “As described in greater detail below in the context of FIG. 13, in one or more exemplary embodiments, the bolus dosage amount, bolus dosage schedule, or closed-loop control information may also be modified or adjusted to account for contemporaneous or future activity by the patient.” [para 0039]), wherein the determining considers the identified at least one item, the estimated delivery, pickup, or serving time (“Once sufficient historical meal data for a user exists, a personalized library of likely meal content can be created, with machine learning being utilized to predict the most likely meal content and serving sizes for a meal at the current time (or an anticipated meal in the future) based on the user's historical meal data and the current contextual situation (e.g., the current time of day, current day of week, current geographic location, etc.)” [para 0037]), and the retrieved nutritional information (“FIG. 12 depicts an exemplary nutritional bolus process 1200 suitable for implementation by an infusion device (or a control system associated therewith) to determine a bolus amount based on the nutritional content of a meal in a personalized manner that reduces the burden associated with carbohydrate counting.” [para 136]; “An application 608, 808 at one of the infusion device 102, 200, 502, 802 or the client device 106, 806 may retrieve or otherwise request the nutritional information associated with the current meal content from the remote device 814, and then utilize the nutritional information and the estimated meal size to calculate or determine a complete nutritional profile for the meal being consumed.” [para 0141]); and generating an output for the determined dosage of medication and the corresponding timing of the dosage (“however, in other embodiments, a notification of the calculated meal bolus dosage may be generated or otherwise provided on a GUI display for review, modification, and/or confirmation by the patient.” [para 0132]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for tracking of food intake of modified Marianetti to further include wherein: the meal-related data comprises an estimated delivery, pickup, or serving time for the meal order based on the teachings of Alder, as a way to provide a service that enables buyers to automatically receive schedule meals [col 2, lines 2-3]. Modified Marianetti in view of Alder does not explicitly teach further comprises: determining a dosage of medication for the user, and corresponding timing of the dosage of medication, wherein the determining considers the identified at least one item, the estimated delivery, pickup, or serving time, and the retrieved nutritional information; and generating an output for the determined dosage of medication and the corresponding timing of the dosage based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claims 3, 12, 16 and 25, the combination of Marianetti, Alder and Roy does not explicitly teach wherein the output comprises at least one command, instruction, or control signal that controls operation of a medication delivery system to administer the determined dosage of medication to the user in accordance with the corresponding timing of the dosage.
However, Roy teaches wherein the output comprises at least one command, instruction, or control signal user (“For example, in response to detecting a meal event, the application 608, 808 may automatically calculate a meal bolus amount based on a predicted meal size and/or a predicted meal content, and automatically command, signal, or otherwise instruct the command generation application 610 to operate the motor 532 to automatically deliver the bolus amount calculated based on the predicted meal size and/or predicted meal content.” [para 0117]) that controls operation of the insulin delivery device (infusion device 802; fig 8) to administer the determined dosage of insulin to the user (“For example, in response to detecting a meal event, the application 608, 808 may automatically calculate a meal bolus amount based on a predicted meal size and/or a predicted meal content, and automatically command, signal, or otherwise instruct the command generation application 610 to operate the motor 532 to automatically deliver the bolus amount calculated based on the predicted meal size and/or predicted meal content.” [para 0117]; “In one or more embodiments, the medical device 802 is realized as an infusion device 102, 200, 502 configured to deliver a fluid, such as insulin” [para 0086];) in accordance with the corresponding timing of the dosage (“Still referring to FIG. 9, in response to determining the predicted future meal probability is greater than a threshold, the prospective closed-loop control process 900 automatically adjusts or modifies control information associated with the closed-loop control scheme to proactively increase insulin delivery in anticipation of a future meal in advance of receiving any meal indication from the patient (tasks 906, 908).” [para 0101] “In one or more embodiments, the pump control system 520, 600 may automatically operate the motor 532 to deliver a correction bolus in advance of receiving any meal indication” [para 0101]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for tracking of food intake of modified Marianetti to further include wherein the output comprises at least one command, instruction, or control signal that controls operation of the insulin delivery device to administer the determined dosage of insulin to the user in accordance with the corresponding timing of the dosage based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claims 4, 13, 17 and 26, Marianetti further teaches wherein the method performed by the at least one processor (“In some embodiments, elements shown in FIG. 1 are implemented in electronic hardware, while in others some elements are implemented in software and executed by a processor” [para 0033]). The combination of Marianetti, Alder and Roy does not explicitly teach further comprises: analyzing at least some of the obtained meal-related data prior to completion of the meal order by the meal transaction application.
However, Alder teaches further comprises: analyzing at least some of the obtained meal-related data (“the order processing program 140 may receive merchant information from the merchant information data structure 144, such as merchant item information including menu item preparation times, menu item spoilage times, menu item prices, menu item nutritional information” [col 17, lines 46-51]) prior to completion of the meal order by the meal transaction application (“In response to the buyer registering for the scheduled meal service, the order processing program 140 may provide buyer scheduled meal information 152 to the buyer application 130 on the buyer device 128.” [col 9, lines 9-12]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for tracking of food intake of modified Marianetti to further include further comprises: analyzing at least some of the obtained meal-related data prior to completion of the meal order by the meal transaction application based on the teachings of Alder, as a way to provide a service that enables buyers to automatically receive schedule meals [col 2, lines 2-3]. Modified Marianetti in view of Alder does not explicitly teach generating feedback output in response to the analyzing, the feedback output including a recommendation, a suggestion, an insight, a warning, a notification, or an indication, wherein the generating is based on historical physiological outcomes or responses of the user resulting from previous consumption of one or more items included in the meal order; and initiating presentation of the feedback output at a device linked to the user.
Furthermore, Roy teaches generating feedback output in response to the analyzing, the feedback output including a recommendation, a suggestion, an insight, a warning, a notification, or an indication (“A user notification may be provided that includes or otherwise indicates the predicted meal content and size to the user (or an ordered listing of the most likely combinations of meal content and sizes), thereby allowing the user to quickly and conveniently confirm the meal content and size” [para 0037]), wherein generating the feedback output is based on historical physiological outcomes or responses of the user resulting from previous consumption of one or more items included in the meal order (“Once sufficient historical meal data for a user exists, a personalized library of likely meal content can be created, with machine learning being utilized to predict the most likely meal content and serving sizes for a meal at the current time (or an anticipated meal in the future) based on the user's historical meal data and the current contextual situation (e.g., the current time of day, current day of week, current geographic location, etc.)” [para 0037]); and initiating presentation of the feedback output at a device linked to the user (“A user notification may be provided that includes or otherwise indicates the predicted meal content and size to the user (or an ordered listing of the most likely combinations of meal content and sizes), thereby allowing the user to quickly and conveniently confirm the meal content and size” [para 0037]; “For example, when a meal event pattern is accurately detected, the patient may be prompted with a notification that identifies the predicted meal attributes and corresponding meal bolus amount, which the patient may confirm without having to perform carbohydrate counting or other calculations” [para 0120]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for tracking of food intake of modified Marianetti to further include generating feedback output in response to the analyzing, the feedback output including a recommendation, a suggestion, an insight, a warning, a notification, or an indication, wherein generating the feedback output is based on historical physiological outcomes or responses of the user resulting from previous consumption of one or more items included in the meal order; and initiating presentation of the feedback output at a device linked to the user based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claim 5, the combination of Marianetti, Alder and Roy does not explicitly teach presenting the feedback output as a notification, a pop-up message, or an indicator light on the device linked to the user.
However, Roy teaches presenting the feedback output as a notification, a pop-up message, or an indicator light on the device (client device 1706; fig 17) linked to the user (“A user notification may be provided that includes or otherwise indicates the predicted meal content and size to the user (or an ordered listing of the most likely combinations of meal content and sizes), thereby allowing the user to quickly and conveniently confirm the meal 
    PNG
    media_image3.png
    959
    569
    media_image3.png
    Greyscale
content and size” [para 0037]; “Similar to the above example, in response to the client application 808 detecting a pattern in the patient's current or recent measurement data or other operational context information that indicates that the patient has likely consumed breakfast with a sufficiently great enough probability, the client application 808 may generate or otherwise provide the event pattern notification GUI display 1700 to graphically notify the patient that a breakfast pattern has been detected” [para 0164]; fig 17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for tracking of food intake of modified Marianetti to further include presenting the feedback output as a notification, a pop-up message, or an indicator light on the device linked to the user based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claim 6, the combination of Marianetti, Alder and Roy does not explicitly teach further comprising: presenting the feedback output in a graphical component of the meal transaction application.
However, Roy teaches further comprising: presenting the feedback output in a graphical component of the meal transaction application (“In some embodiments, the meal size GUI display 1400 is automatically presented at a predicted meal time or when the probability of a meal being consumed at the current time is greater than a threshold probability (e.g., greater than 75%). In other embodiments, the meal size GUI display 1400 is automatically presented in response to detecting a meal event pattern.” [para 0161]; fig 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for tracking of food intake of modified Marianetti to further include further comprising: presenting the feedback output in a graphical component of the meal transaction application based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claims 7, 21 and 27, the combination of Marianetti and Alder does not explicitly teach wherein the identifying comprises: receiving confirmation data for the user, the confirmation data indicating that the user plans to consume, is consuming, or has already consumed the at least one item.
However, Roy teaches wherein the identifying comprises: receiving confirmation data for the user, the confirmation data indicating that the user plans to consume, is consuming, or has already consumed the at least one item (“a user notification may be automatically generated that prompts the user to confirm that he or she has or is consuming that particular size and type of meal” [para 0034]; “A user notification may be provided that includes or otherwise indicates the predicted meal content and size to the user (or an ordered listing of the most likely combinations of meal content and sizes), thereby allowing the user to quickly and conveniently confirm the meal content and size, and without any carbohydrate counting or browsing a list or library of meals when the prediction is correct.” [para 0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for tracking of food intake of modified Marianetti to further include wherein the identifying comprises: receiving confirmation data for the user, the confirmation data indicating that the user plans to consume, is consuming, or has already consumed the at least one item based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claims 8, 22 and 28, the combination of Marianetti, Alder and Roy does not explicitly teach wherein the received confirmation data indicates a portion size for the at least one item.
However, Roy teaches wherein the received confirmation data indicates a portion size for the at least one item (“a user notification may be automatically generated that prompts the user to confirm that he or she has or is consuming that particular size and type of meal” [para 0034]; “A user notification may be provided that includes or otherwise indicates the predicted meal content and size to the user (or an ordered listing of the most likely combinations of meal content and sizes), thereby allowing the user to quickly and conveniently confirm the meal content and size, and without any carbohydrate counting or browsing a list or library of meals when the prediction is correct.” [para 0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for tracking of food intake of modified Marianetti to further include wherein the received confirmation data indicates a portion size for the at least one item based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claims 11 and 24, the combination of Marianetti, Alder and Roy does not explicitly teach further comprising an insulin delivery device, wherein the determining step calculates a dosage of insulin to be administered by the insulin delivery device.
However, Roy teaches further comprising an insulin delivery device (infusion device 802; fig 8), wherein the determining step calculates a dosage of insulin to be administered by the insulin delivery device (“In one or more embodiments, the medical device 802 is realized as an infusion device 102, 200, 502 configured to deliver a fluid, such as insulin” [para 0086]; “In yet other embodiments, the personalized bolus process 1100 is automatically initiated in response to detecting a meal event pattern (e.g., task 1010) to calculate a meal bolus dosage based on the predicted meal, where the input meal size corresponds to the predicted meal size based on the patient's historical meal data, as described above.” [para 0126]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for tracking of food intake of modified Marianetti to further include further comprising an insulin delivery device, wherein the determining step calculates a dosage of insulin to be administered by the insulin delivery device based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claims 14 and 23, Marianetti teaches a processor-based system (“In some embodiments, elements shown in FIG. 1 are implemented in electronic hardware, while in others some elements are implemented in software and executed by a processor” [para 0033]) comprising: computer-readable storage media (“Some functions might share hardware and processor/memory resources and some functions might be distributed” [para 0033]) comprising program code instructions (“by program instructions that are executed by a processor in the electronic device” [para 0032]); and at least one processor (“In some embodiments, elements shown in FIG. 1 are implemented in electronic hardware, while in others some elements are implemented in software and executed by a processor” [para 0033]), wherein the program code instructions (“by program instructions that are executed by a processor in the electronic device” [para 0032]) are configurable to cause the at least one processor to perform a method comprising the steps of: obtaining meal-related data (“The food intake tracking and feedback system described in herein may also interface to or be integrated with other systems such as restaurant reservation systems online food or meal ordering systems” [para 0097]) generated by a meal transaction application (“and others to facilitate, streamline or automate the process of food or meal ordering or reservations” [para 0097]) in response to a meal order for a user (“The food intake tracking and feedback system described in herein may also interface to or be integrated with other systems such as restaurant reservation systems online food or meal ordering systems” [para 0097]). Marianetti does not explicitly teach identifying, from the obtained meal-related data, at least one item intended to be consumed by the user, and an estimated delivery, pickup, or serving time for the at least one item; retrieving nutritional information for the identified at least one item.
However, Alder teaches identifying, from the obtained meal-related data (“In response to the buyer registering for the scheduled meal service, the order processing program 140” [col 9, lines 9-10]), at least one item intended to be consumed by the user (“In response to the buyer registering for the scheduled meal service, the order processing program 140 may provide buyer scheduled meal information 152 to the buyer application 130 on the buyer device 128.” [col 9, lines 9-12]), and an estimated delivery, pickup, or serving time for the at least one item (“The buyer may then subsequently be presented with a pop-up window, a separate GUI, or the like (not shown in FIG. 7), asking the buyer to select or confirm a delivery time (or pickup time or dine-in time) and the price for the selected menu item” [col 17, lines 22-26]); retrieving nutritional information for the identified at least one item (“the order processing program 140 may receive merchant information from the merchant information data structure 144, such as merchant item information including menu item preparation times, menu item spoilage times, menu item prices, menu item nutritional information” [col 17, lines 46-51]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for tracking of food intake of Marianetti to further include identifying, from the obtained meal-related data, at least one item intended to be consumed by the user, and an estimated delivery, pickup, or serving time for the at least one item; retrieving nutritional information for the identified at least one item based on the teachings of Alder, as a way to provide a service that enables buyers to automatically receive schedule meals [col 2, lines 2-3]. Modified Marianetti in view of Alder does not explicitly teach determining a dosage of medication for the user, and corresponding timing of the dosage of medication, wherein the determining considers the identified at least one item, the estimated delivery, pickup, or serving time, and the retrieved nutritional information; and generating an output for the determined dosage of medication and the corresponding timing of the dosage.
Furthermore, Roy teaches determining a dosage of medication for the user (“Then, in response to an input meal size, the patient-specific estimated carbohydrate amount for that input meal size and the patient-specific carbohydrate ratio associated with that input meal size may be utilized to determine a meal bolus dosage amount in a personalized manner without any carbohydrate counting” [para 0036]), and corresponding timing of the dosage of medication (“the subject matter may be described herein primarily in the context of identifying or detecting a meal for purposes of regulating a glucose level in the body of the user by administering dosages of insulin that account for the meal in a personalized manner” [para 0031]); “As described in greater detail below in the context of FIG. 13, in one or more exemplary embodiments, the bolus dosage amount, bolus dosage schedule, or closed-loop control information may also be modified or adjusted to account for contemporaneous or future activity by the patient.” [para 0039]), wherein the determining considers the identified at least one item, the estimated delivery, pickup, or serving time (“Once sufficient historical meal data for a user exists, a personalized library of likely meal content can be created, with machine learning being utilized to predict the most likely meal content and serving sizes for a meal at the current time (or an anticipated meal in the future) based on the user's historical meal data and the current contextual situation (e.g., the current time of day, current day of week, current geographic location, etc.)” [para 0037]), and the retrieved nutritional information (“FIG. 12 depicts an exemplary nutritional bolus process 1200 suitable for implementation by an infusion device (or a control system associated therewith) to determine a bolus amount based on the nutritional content of a meal in a personalized manner that reduces the burden associated with carbohydrate counting.” [para 136]; “An application 608, 808 at one of the infusion device 102, 200, 502, 802 or the client device 106, 806 may retrieve or otherwise request the nutritional information associated with the current meal content from the remote device 814, and then utilize the nutritional information and the estimated meal size to calculate or determine a complete nutritional profile for the meal being consumed.” [para 0141]); and generating an output for the determined dosage of medication and the corresponding timing of the dosage (“however, in other embodiments, a notification of the calculated meal bolus dosage may be generated or otherwise provided on a GUI display for review, modification, and/or confirmation by the patient.” [para 0132]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for tracking of food intake of modified Marianetti to further include determining a dosage of medication for the user, and corresponding timing of the dosage of medication, wherein the determining considers the identified at least one item, the estimated delivery, pickup, or serving time, and the retrieved nutritional information; and generating an output for the determined dosage of medication and the corresponding timing of the dosage based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claim 15, the combination of Marianetti, Alder and Roy does not explicitly teach wherein the output comprises a message or notification that is deliverable to a device linked to the user, the message conveying the determined dosage of medication and the corresponding timing of the dosage.
However, Roy teaches wherein the output comprises a message or notification that is deliverable to a device linked to the user (“A user notification may be provided that includes or otherwise indicates the predicted meal content and size to the user (or an ordered listing of the most likely combinations of meal content and sizes), thereby allowing the user to quickly and conveniently confirm the meal content and size” [para 0037]; “Similar to the above example, in response to the client application 808 detecting a pattern in the patient's current or recent measurement data or other operational context information that indicates that the patient has likely consumed breakfast with a sufficiently great enough probability, the client application 808 may generate or otherwise provide the event pattern notification GUI display 1700 to graphically notify the patient that a breakfast pattern has been detected” [para 0164]; fig 17), the message conveying the determined dosage of medication and the corresponding timing of the dosage (“When patient selects a GUI element to confirm the detected activity but modify a characteristic or attribute thereof, the client application 808 may automatically adjust insulin delivery according to the patient's historical data and historical response to the detected activity given the current operational context in a manner that also accounts for the input modification by the patient, for example, by further adjusting the insulin delivery up or down based on whether the patient indicates the current meal is larger or smaller than normal for the current operational context.” [para 0164]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for tracking of food intake of modified Marianetti to further include wherein the output comprises a message or notification that is deliverable to a device linked to the user, the message conveying the determined dosage of medication and the corresponding timing of the dosage based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006]. 

Regarding claim 18, Marianetti further teaches processing output of a meal detection system to determine whether the user has started eating or drinking (“A first component of the system illustrated in FIG. 1 is the food intake event detection subsystem 101.” [para 0034]; fig 1; “the methods might include detecting, identifying, analyzing, quantifying, tracking, processing and/or influencing, related to the intake of food, eating habits, eating patterns, and/or triggers for food intake events, eating habits, or eating patterns” [para 0011]); detecting, in response to the processing, that the user has not started eating or drinking within a specified window of time relative to the estimated delivery, pickup, or serving time (“The data related to food intake process might include, timing of the eating process, pace of eating, time since last food intake event, what is eaten, estimates of the contents of what is eaten, etc” [para 0019]; “The system could also monitor the user's fluid intake throughout the day and be programmed to send reminders if the level of fluid intake does not meet the pre-configured level for a particular time of day” [para 00220]). The combination of Marianetti, Alder and Roy does not explicitly teach in response to the detecting, initiating corrective action related to the determined dosage of medication, the corresponding timing of the dosage, or both the determined dosage of medication and the corresponding timing of the dosage.
However, Roy teaches in response to the detecting, initiating corrective action related to the determined dosage of medication (“In one or more embodiments, the pump control system 520, 600 may automatically operate the motor 532 to deliver a correction bolus in advance of receiving any meal indication.” [para 0101]), the corresponding timing of the dosage, or both the determined dosage of medication and the corresponding timing of the dosage “As described in greater detail below in the context of FIG. 13, in one or more exemplary embodiments, the bolus dosage amount, bolus dosage schedule, or closed-loop control information may also be modified or adjusted to account for contemporaneous or future activity by the patient.” [para 0039]; “Still referring to FIG. 9, in response to determining the predicted future meal probability is greater than a threshold, the prospective closed-loop control process 900 automatically adjusts or modifies control information associated with the closed-loop control scheme to proactively increase insulin delivery in anticipation of a future meal in advance of receiving any meal indication from the patient (tasks 906, 908).” [para 0101]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for tracking of food intake of modified Marianetti to further include in response to the detecting, initiating corrective action related to the determined dosage of medication, the corresponding timing of the dosage, or both the determined dosage of medication and the corresponding timing of the dosage based on the teachings of Roy, as a way to provide an adjusting infusion device [para 0006].

Regarding claim 19, Marianetti further teaches wherein: the meal detection system comprises a gesture-based physical behavior detection system (“For example, it would be useful to distinguish between a gesture connected with talking versus a gesture that signals the start of an eating event period.” [para 00219]; gesture envelope detector; fig 9); the output processed comprises gesture data for the user (“From the sensor data, the processing system uses stored rules and internal data (such as information about what sensors are used and past history of use) to identify behavior events wherein a behavior event is a sequence of gestures and the gestures are determined from logical arrangement of sensor data having a start time, sensor readings, and an end time, as well as external data.” [para 00221]), the gesture data provided by the gesture-based physical behavior detection system (“From the sensor data, the processing system uses stored rules and internal data (such as information about what sensors are used and past history of use) to identify behavior events wherein a behavior event is a sequence of gestures and the gestures are determined from logical arrangement of sensor data having a start time, sensor readings, and an end time, as well as external data.” [para 00221]); and the processed gesture data indicates whether physical behavior of the user corresponds to eating movements, drinking movements, or both eating and drinking movements (“From the sensor data, the processing system uses stored rules and internal data (such as information about what sensors are used and past history of use) to identify behavior events wherein a behavior event is a sequence of gestures and the gestures are determined from logical arrangement of sensor data having a start time, sensor readings, and an end time, as well as external data. The behavior event might be a high-level event, such as eating a meal, etc.” [para 00221]; fig 9; “In such an approach, the system might determine a gesture and a gesture envelope, but then do so for additional gestures and then define an event envelope, such as the start and end of an eating event” [para 00263]).

Regarding claim 20, Marianetti further teaches wherein: the meal detection system comprises at least one ancillary system (“In one example, the food intake detection system 101 may monitor the outputs of accelerometer and/or gyroscope sensors to detect a possible bite gesture or a possible sip gesture.” [para 0039]); the output processed comprises ancillary sensor, measurement, or status data provided by the at least one ancillary system (“In a specific example, the system uses some set of sensors to determine the start of an eating event with some confidence level and if the confidence level is higher than a threshold, the system activates additional sensors” [para 0081]); and the processed ancillary sensor, measurement, or status data indicates whether a condition, location, characteristic, or state of the user corresponds to meal consumption (“The accelerometer alone can detect a gesture that is indicative of a probable bite or sip (e.g., an upward arm or hand movement or a hand or arm movement that is generally in the direction of the mouth), or a gesture that is generally indicative of the start of an eating event. Upon detection of a first gesture that is generally indicative of a possible start of an eating event, the additional sensors (e.g., gyroscope, etc.) may then be enabled” [para 0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Saint et al. (US 2020/0350052) teaches pen device 10 to recommend a time-and circumstance-relevant dose of medicine (e.g., insulin) for the patient user associated with meal inputs [para 0049].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         




/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791